Case 1:17-cv-01026-LJV-HBS Document 49-1 Filed 03/24/20 Page 1 of 3




                  Exhibit A
           Case 1:17-cv-01026-LJV-HBS Document 49-1 Filed 03/24/20 Page 2 of 3


5    GOLDBERG
     SEGALLA                                                                                                               Julie P. Apter I Partner
                                                                                                Direct 716.566.5458 I japter@goldbergsegalla.com



                                                       January 13, 2020



   Sent Via U.S. First-Class Mail
   and Via Email to:jereco( dzrecolawvers.com

   Josephine A. Greco, Esq.
   Greco Trapp, PLLC
   1700 Rand Building
   14 Lafayette Square
   Buffalo, NY 14203

                   Re:       Osucha vs. Alden State Bank, et al.
                             Case No. 1:17-cv-01026-JLS-HBS
                             GS File No. 165.0013

   Ms. Greco:

           Pursuant to the Hon. Hugh B. Scott's Order filed December 12, 2019, and in further
   response to discovery in the above matter, enclosed please find the First Amended Interrogatories
   and Second Amendment to Defendants' Responses to Plaintiff's First Request for Production of
   Documents. We are also emailing the ShareFile with the enclosed documents which consist ofthe
   three personnel files and the investigation from the Hodgson Russ law firm.

                                                      Very truly yours,



                                                      Julie P. Ap


  JPA/las
  Enclosures
  25085862.v1




  Cc:        Hilde Neubauer (via email only, w/o encs.)
             Steven Woodard (via email only, w/o encs.)
             Sarah M. Washington, Esq. (via email only, w/o encs.)




   Office Location: 665 Main Street, Buffalo, NY 14203-1425 1 716.566.5400 I Fax: 716.566.5401 I www.goldbergsegalla.com
CALIFORNIA I CONNECTICUT I FLORIDA I ILLINOIS I NEW JERSEY I NEW YORK I NORTH CAROLINA I MARYLAND I MISSOURI I PENNSYLVANIA I UNITED KINGDOM
      Case 1:17-cv-01026-LJV-HBS Document 49-1 Filed 03/24/20 Page 3 of 3
Josephine A. Greco, Esq.
January 13, 2020
Page 2




Bc:    Jennifer Gorman, Esq.(via email only, w/o encs.)
       Claim No. ABA0002271
